Name: Commission Regulation (EEC) No 3676/84 of 21 December 1984 derogating for the first quarter of 1985 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 340/52 Official Journal of the European Communities 28 . 12 . 84 COMMISSION REGULATION (EEC) No 3676/84 of 21 December 1984 derogating for the first quarter of 1985 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 1 5 (2) thereof, Whereas certain special import arrangements for products in the beef and veal sector, referred to in Articles 9 to 12 of Commission Regulation (EEC) No 2377/80 (2), as last amended by Regulation (EEC) No 1 699/84 (3), have not yet been decided by the Council for 1985 ; whereas , consequently, it is necessary to derogate from Regulation (EEC) No 2377/80 with regard to the periods for lodging applications and for the granting of licences within the framework of these special systems ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Article 15 of Regulation (EEC) No 2377/80 notwith ­ standing,  no application for a licence may be lodged in respect of the arrangements referred to in Articles 9 to 12 of Regulation (EEC) No 2377/80 ,  the information provided for in Article 15 (4) of the said Regulation shall not be communicated . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 241 , 13 . 9 . 1980 , p. 5 . (') OJ No L 161 , 19 . 6 . 1984, p. 6 .